DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haanstra et al (6,732,006).  Haanstra et al discloses a vertical batch furnace assembly (SEE Figure 3) for processing wafers (114) including a cassette handling space (304); a wafer handling space (302); and a first wall (SEE Annotated Figure for clarification) separating the cassette handling space from the wafer handling space and having at least one wafer transfer opening (adjacent load port 312) in front of which, at a side of the first wall which is directed to the cassette handling space, a wafer transfer position for a wafer cassette is provided; wherein the at least one wafer transfer opening is associated with at least one cassette carrousel (322) comprising a carrousel stage having a plurality of cassette support surfaces each configured for supporting a wafer cassette (SEE column 5, lines 64-67 where it is disclosed that the carrousel holds the wafer cassettes on one or more levels), wherein the carrousel stage is rotatable by an actuator (SEE Annotated Figure) around a substantially vertical axis to transfer each cassette support surface to: at least one cassette load/retrieve position, wherein the vertical batch furnace assembly is configured to load or retrieve a wafer cassette on or from a cassette support surface of the carrousel stage which is in the at least one load/retrieve position; and to the wafer transfer position in front of the wafer transfer opening (SEE column 5, lines 52 – column 6, line 14).
\
    PNG
    media_image1.png
    619
    747
    media_image1.png
    Greyscale


In re claim 2, Haanstra et al discloses that each carrousel stage comprises three
cassette support surfaces (embodied by the disclosure of one or more levels), wherein
the at least one cassette load/receive position comprises a first load/retrieve position
and a second load/retrieve position, wherein the carrousel stage is rotatable to transfer
each of the three cassette support surfaces to the first load/retrieve position, the second
load/retrieve position, and the wafer transfer position (SEE column 5, line 64 – column
6, line14). In re claim 3, Haanstra et al discloses wherein the at least one wafer transfer
opening comprises a first wafer transfer opening in front of which a first wafer transfer
position is provided (this would be adjacent load port 312), and a second wafer transfer
opening in front of which a second wafer transfer position is provided (which would be
adjacent load port 310 or alternatively load port 328). In re claim 4, Haanstra et al is
being interpreted by the examiner as inherently disclosing the structure of “the at least
one cassette carrousel comprises a first cassette carrousel and a second cassette
carrousel, wherein the first cassette carrousel is associated with the first wafer transfer
opening, and the second cassette carrousel is associated with the second wafer
transfer opening, and wherein the first and second cassette carrousels have co-linear
vertical axes” since in column 5, lines 64-67, Haanstra et al discloses that the carousel
322 is designed to hold the cassettes (314) on multiple levels such that there would be
multiple carousel holding levels for the cassettes where these multiple carousel holding
levels would exist on the same vertical axis and furthermore the multiple cassettes
being on the multiple carousel holding levels represent cassette storage positions (in re
claim 5) and would be vertically spaced apart thus the reading on the limitation of
“wherein the cassette storage comprises cassette storage positions in between the first
cassette carrousel and the second cassette carrousel”. In re claim 8, Haanstra et al
discloses the applicants invention of “a cassette storage having a plurality of cassette
storage positions and configured to store a plurality of wafer cassettes; and a cassette
handling mechanism configured to transfer wafer cassettes within the cassette handling
space to and from the cassette storage positions, wherein the cassette storage has 10
to 50 cassette storage positions” since the teaching of the cassettes being held on the
carousel (322) on one or more levels encompasses the range of 10-50 cassette storage
positions. In re claim 9, Haanstra et al discloses that the wafer cassettes are embodied
as front opening unified pods (FOUP's) (SEE column 5, lines 52-56). In re claim 10,
Haanstra et al further discloses at least one cassette in-out port (328) provided in a
second wall (SEE Figure 3) bounding the cassette handling space (304), and a cassette
handler mechanism (any one of element 326 or 330) configured to transfer wafer
cassettes to and from the at least one cassette in-out port. In re claim 11, Haanstra et
al discloses a cassette handling mechanism including a first cassette handler (318) and
a second cassette handler (326), wherein the first cassette handler is configured to
place a wafer cassette onto a cassette support surface of the carrousel stage which is in
the first load/retrieve position and to retrieve the wafer cassette from the cassette
support surface of the carrousel stage which is in the first load/retrieve position (SEE
column 5, lines 64-67), and wherein the second cassette handler (326, 330) is
configured to place a wafer cassette onto a cassette support surface of the carrousel
stage which is in the second load/retrieve position and to retrieve the wafer cassette
from the cassette support surface of the carrousel stage which is in the second
load/retrieve position. In re claim 12, Haanstra et al discloses a cassette handling
mechanism comprising a first cassette handler (318) and a second cassette handler
(326), wherein both the first cassette handler and the second cassette handler are
configured to place a wafer cassette onto a cassette support surface of the carrousel
stage which is in the first load/retrieve position (SEE column 5, lines 64-67) and is
inherently further capable of retrieving the wafer cassette from the cassette support
surface of the carrousel stage which is in the first load/retrieve position, as well as to
place a wafer cassette (314) onto a cassette support surface of the carrousel stage
which is in the second load/retrieve position and to retrieve the wafer cassette from the
cassette support surface of the carrousel stage which is in the second load/retrieve
position (this occurs upon the rotation of the carrousel 322 to a second position). In re
claim 13, Haanstra et al discloses the cassette handling space (304) comprises a
cassette storage having a plurality of cassette storage positions and configured to store
a plurality of wafer cassettes (314), and wherein each cassette handler is provided with
a cassette handler arm (SEE Figure 3), and an elevator mechanism (implied since there
are upper and lower transfer modules and the robot 318 can transfer the cassettes to
both, SEE column 6, lines 8-12) configured to reach cassette storage positions at
different vertical heights within the cassette handling space. In re claim 14, the teaching
of the elevator mechanism of the first cassette handler and the elevator mechanism of
the second cassette handler are arranged on or adjacent respectively a third wall and a
fourth wall which bound the cassette handling space on opposite ends is considered
inherent, since it can be clearly seen in Figure 3 that the cassette handling space (304)
is bound by four walls such that the elevator would be adjacent said walls. In re claim
15, Haanstra et al discloses wherein the at least one cassette carrousel (322) is
provided with a transfer mechanism (318) configured to move a wafer cassette
supported on a cassette support surface in the wafer transfer position towards and/or
away from the first wall having the at least one wafer transfer opening.


Allowable Subject Matter
Claims 18-25 are allowed.
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. The applicant regards “302” of Haanstra et al as the cassette handling space instead of the wafer handling space as previously presented by the examiner and thus further argues that the wall between sections (302) & (304) cannot be considered the first wall having a wafer transfer opening specifying that wafers are transferred from via cassette and are not individually transferred.  The examiner notes that the claims broadly recite “a first wall separating the cassette handling space from the wafer handling space and having at least one wafer transfer opening in front of which, at a side of the first wall which is directed to the cassette handling space, a wafer transfer position for a wafer cassette is provided”; nowhere is there a claim for an individual wafer to be transferred.  Additionally, the examiner maintains the interpretation of the wafer handling space as element (302) as load port section (302) includes a shield 316 that separates the load port section from an external area (SEE column 5, lines 52-63).  The examiner interprets this to mean that individual wafers are first loaded into the FOUP (114) contained in load port section (302) from an external source and thus reads on being “a wafer handling space”.  From this interpretation, WIP section (304) reads on the applicants claimed “cassette handling space”.  Haanstra et al further discloses a carousel (322) which functions in the exact way as the applicants invention.  The carousel (322) has a plurality of cassette support surfaces which are clearly identified by the multiple (4) positions of FOUP’s illustrated in Figure 3 which are rotatable about its central axis by an actuator (which is well known in the art) (SEE column 6, lines 5-14).  Likewise, as similarly claimed by the applicant, the carousel stage is rotatable around a substantially vertical axis.  The cassette (FOUP 114) load/retrieve positions allow transfer of the FOUP from the four cassette support surface of the carousel (322) to the next section (306).  The applicants argument that Haanstra et al does not have a carousel stage having a plurality of cassette support surfaces is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        August 9, 2022